PER CURIAM.
This is an application for leave to appéal from the denial of a writ of habeas corpus. Petitioner is imprisoned in the Maryland Penitentiary under sentence of twenty years for robbery with a deadly weapon in three cases. He alleges in this Court that he was arrested for one thing and tried for another, that the arresting officer searched his house without a search warrant, that the Court had not sufficient evidence to find the petitioner guilty, that the Court did not make it known to the public that they were using a toy pistol against the petitioner as evidence at his trial, that the facts are not sufficient to convict him of robbery with a deadly weapon.
An illegal arrest does not prevent one from being validly indicted and tried. State ex rel. Zell v. Warden, 191 Md. 745, 59 A. 2d 737. The question of whether his house was searched without a search warrant cannot be raised on habeas corpus, State ex rel. Minter v. Warden, 193 Md. 715, 66 A. 2d 919. The question of guilt or innocence and weight of the evidence cannot be tried on habeas corpus. Rountree v. Wright, 189 Md. 292, 55 A. 2d 847.

Application denied, without costs.